Citation Nr: 0414985	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the rating for the veteran's glomerulonephritis 
was properly reduced from 100 percent to 30 percent, 
effective from October 1, 2000.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2000 and February 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

Although the RO has developed the issue regarding the current 
evaluation for the veteran's glomerulonephritis as 
entitlement to an increased evaluation, the veteran has 
clearly expressed his dissatisfaction with the July 2000 
rating decision reducing his evaluation from 100 percent to 
30 percent.  Accordingly, the Board has recharacterized that 
issue on appeal as to whether the rating is properly reduced 
from 100 percent to 30 percent.

REMAND

In April 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge at the RO.  Unfortunately, the 
tape of this hearing was lost prior to transcription of the 
veteran's testimony.  In April 2004, the Board contacted the 
veteran and offered him an opportunity for another hearing.  
The veteran responded and indicated that he wanted to attend 
another hearing at the RO before a Veterans Law Judge.

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a member of 
the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




